The Mexico Fund, Inc. Monthly Summary Report April Prepared By: Impulsora del Fondo México, sc Investment Adviser to the Fund www.themexicofund.com The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. April 30, 2010 I. The Mexico Fund Data End ofMonth One Month Earlier One Year Earlier TotalNet Assets1 (million US$) $383.24 $395.32 $282.00 NAV per share $28.12 $28.89 $16.40 Closing price NYSE2 $24.85 $25.69 $14.50 % Premium (Discount) (11.63%) (11.08%) (11.59%) Shares traded per month2 (composite figures) 763,330 582,759 1,254,302 Outstanding shares3 13,630,464 13,685,064 17,195,278 Shares on Short Interest Position2 6,786 15,056 53,008 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price -0.90% 17.05% 29.47% 87.27% NAV per share -0.54% 18.15% 27.34% 85.55% Bolsa Index -1.31% 14.40% 22.33% 67.86% MSCI Mexico Index -0.31% 15.21% 20.38% 66.37% 2 Years 3 Years 5 Years 10 Years Market price -2.72% -1.50% 121.96% 358.71% NAV per share -11.63% -9.29% 117.16% 268.84% Bolsa Index -8.54% 0.06% 138.80% 275.92% MSCI Mexico Index -12.69% -6.79% 112.84% 217.25% III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa Index5 32,687.32 33,266.40 21,898.20 Daily avg. of million shares traded 281.8 297.7 300.6 Valuation Ratios6: P/E 18.43 18.43 21.91 P/BV 2.78 2.75 2.38 EV/EBITDA 8.64 8.54 6.77 Market capitalization (billion US$) $428.85 $416.10 $269.33 1Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund's Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2Source: New York Stock Exchange 3 During April 2010, the Fund repurchased and cancelled 54,600Fund shares at a weighted average price and discount of $25.36 and 10.93%, respectively. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the date of this report. Figures calculated using the dividend reinvestment criteria and adjustments for rights offerings. 5Source: Mexican Stock Exchange 6Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to Enterprise Value/Earnings Before Interests, Taxes, Depreciation and Amortization. IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 4.44% 4.45% 5.96% Six months 4.72% 4.77% 5.88% One year 5.09% 5.07% 5.77% Long-term Bonds Three years 5.85% 6.12% 6.04% Five years 6.63% 6.75% 7.15% Ten years 7.54% N.A. 7.55% 20 years 7.99% 8.14% 8.18% 30 years N.A. 8.46% 8.36% Currency Market8 Exchange Rate(Ps/US$) Ps. 12.3109 Ps. 12.3650 Ps. 13.8443 Month Year to Date Last 12 Months Inflation Rates on Previous Month Consumer Price Index9 (CPI) 0.71% 2.39% 4.97% V.
